Notice of Pre-AIA  or AIA  Status
Claims 1-19 are presented for examination.  The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/21/21 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,038,850. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims overlap in scope.  By way of illustration, consider the respective first claims of both the instant application and the ‘850 patent:

Claim 1 of the instant application
Claim 1 of the ‘850 patent
1. A system comprising: 

a plurality of servers connected to a communications network comprising at least a first processor for executing a first software application and a first memory for storing: 

the first software application; 

primary content relating to a publication which cannot be accessed directly or modified by any user of a plurality of users executing a second software application upon an electronic device to render at least the primary content to the user of a plurality of users; 

secondary content relating to the publication but not forming part of the publication; the second content comprising a plurality of secondary content items, each secondary content item generated by a user of a plurality of users in response to viewing the primary content within the second software application upon the electronic device and associated by the user of the plurality of users with a specific location within the primary content; and 

a database comprising licensing data relating to the primary content, the secondary content, and the plurality of users; wherein 













































































the first software application sequentially performs the steps of retrieving a predetermined portion of the primary content and a predetermined portion of the secondary content from the first memory and combining them to form combined content for rendering to the individual in dependence upon sequential requests for additional content from a remote electronic device coupled to the communications network, wherein 

either the predetermined portion of the primary content is peer-to-N-peer downloaded from the plurality of servers or each predetermined portion of the primary content associated with each sequential request is peer-to-N-peer downloaded from the plurality of servers; and 

each predetermined portion of the primary content is uniquely fingerprinted with the identity of the source as well as a license associated with the individual requesting the content.
1. A system comprising: 

a plurality of servers connected to a communications network comprising at least a first processor for executing a first software application and a first memory for storing: 

the first software application; 

primary content relating to a publication which cannot be accessed directly or modified by any user of a plurality of users executing a second software upon an electronic device to render at least the primary content to the user of a plurality of users; 

secondary content relating to the publication but not forming part of the publication; the second content comprising a plurality of secondary content items, each secondary content item generated by a user of a plurality of users in response to viewing the primary content within the second software application upon the electronic device and associated by the user of the plurality of users with a specific location within the primary content; and 

a database comprising licensing data relating to the primary content, the secondary content, and the plurality of users; wherein 

the first software application in response to a request received from an electronic device associated with an individual via the communications network performs the steps of: 

verifying a license of the individual in dependence upon license data received from the electronic device as part of the request and the licensing data, the license relating to permission to view the rendered combined primary content and the secondary content of the individual and a predetermined subset of the plurality of users; and

upon verifying the license of the individual the first software application performs the additional steps of: 

retrieving a predetermined portion of the primary content to which the individual is authorised in dependence upon at least their verified license;

retrieving a first predetermined portion of the secondary content, the first predetermined portion of the secondary content being that associated with the retrieved predetermined portion of the primary content generated by the individual; 

retrieving a second predetermined portion of the secondary content, the second predetermined portion of the secondary content being that added by a predetermined subset of the plurality of users whose secondary content the individual is authorised to view based upon the verified license of the individual; 

combining the predetermined portion of the primary content, the first predetermined portion of the secondary content, and the predetermined portion of the secondary content to form combined content for transmittal to the electronic device and rendering to the individual; 

generating a unique fingerprint for the combined content and embedding the unique fingerprint within the combined content to form fingerprinted combined content from the license of the individual and at least one of the predetermined portion of the primary content, the first predetermined portion of the secondary content, the second predetermined portion of the secondary content, and the combined content; 

encrypting the fingerprinted combined content for transmission to the electronic device; and 

transmitting the encrypted fingerprinted combined content to the electronic device for rendering by the second software application to the user of the plurality of users; 

the primary content and the secondary content are maintained as separate elements of electronic content within the first memory; and 

a size of the predetermined portion of the primary content and therein each of the first predetermined portion of the secondary content and the predetermined portion of the secondary content associated with the predetermined portion of the primary content that are retrieved, combined, encrypted and transmitted is determined in dependence upon a factor relating to the electronic device associated with the individual and their viewing a previously received another portion of the primary content; wherein

the first software application sequentially performs the steps of retrieving a predetermined portion of the primary content and a predetermined portion of the secondary content from the first memory and combining them to form combined content for rendering to the individual in dependence upon sequential requests for additional content from a remote electronic device coupled to the communications network, wherein 

either the predetermined portion of the primary content is peer-to-N-peer downloaded from the plurality of servers or each predetermined portion of the primary content associated with each sequential request is peer-to-N-peer downloaded from the plurality of servers; and 

each predetermined portion of the primary content is uniquely fingerprinted with the identity of the source as well as a license associated with the individual requesting the content.


	As can be seen, all limitations from the instant claim appear on claim 1 of the ‘805 patent; thus, any invention that would infringe the ‘805 patent would also necessarily infringe the instant application, resulting in two patents on the same invention.  Dependent claims 2-15 are likewise substantially similar to claims 1-16 of the ‘805 patent and are similar rejected as discussed supra.  
Claims 16 & 17 of the instant application are substantially similar to claim 17 of the ‘805 patent and are similarly rejected as discussed supra.  
Claims 18 & 19 of the instant application are substantially similar to claim 18 of the ‘805 patent and are similarly rejected as discussed supra.  

Allowable Subject Matter
Claims 1-18 are allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Japanese Patent JP 4347508 B2 (Dorack).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/           Examiner, Art Unit 2435                                                                                                                                                                                             	9/26/2022